•=ruo6(
                                                              feyMm                m
                                                                     OCT 65 2015
                Notice: that the certificate of appellants right of
                              appeal has been sought.          At
                     Municipal Court Docket No. E0004327
                            County Docket No. WRIT 1001
                       In The County Court At Law No. 2
                  Honorable Judge: A. Gene Calvert, Jr. Judge
                                     Presiding



                                 The State Of Texas

                                                        Plaintiff,
                                         v.


                            Frederick-William: Van Horn,
                                                           Defendant



                                    Appeal to the
                         Court Of Criminal Appeals of Texas
                                   P.O. Box 12308
                                 Austin Texas 78711
                                  Ph: 512 463 1551



Related Private Litigant:              Respondent Attorney: DANA D. HUFFMAN
Frederick-William: Van Horn            T.B.N. 00792593
2334 S. Hwy. 77,                       401 South Rogers
Waxahachie, Texas 75165                Waxahachie Texas 75168
Phone No. 972 937 6059                 Phone No. 972 713 7757
                                                                           ^BiSQCT-i AH li«- 52
                                                                               FILED F0R REC
                                                                                CIN0.Y P'QLLEY
                                                                             ELLIS C0UNTY CLERK
                               Docket No. WRIT 1001.
                               Re: Cause No: E0004327

STATE OF TEXAS:                             §    IN THE ELLIS COUNTY
                                            §
             PLAINTIFF                      §    COURT AT LAW No. 2
                                            §
      vs.                                   §    109 SOUTH JACKSON St.
                                            §
Frederick-William: Van Horn                 §    WAXAHACHIE, TEXAS
                                            §
             Appellant                      §   75165


      Motion for Certification of defendants right of appeal.
      I am Motioning the County Court At Law No. 2              for certification of the
defendants right of appeal.
      As noticed on the 25th of September, I am Appealing the September 9th
order of Ellis county court at law No. 2.
      A petition for writ of prohibition principally: a challenge to the subject
matter jurisdiction being denied on the 9th is the grounds for this appeal.
      This is supposed to be an accelerated appeal.
      Texas Rules of Appellate Procedure: TRAP 25.2 Criminal Cases (a) Rights
to appeal (2) Of the Defendant. A defendant in a criminal case has the right of
appeal under Code of Criminal Procedure article 44.02 & these rules. The trial
court shall enter a certification of the defendants right of appeal each time it
inters a judgment .... Or other appealable order             such as the order I am
appealing of this court on the 9th of September
      Code of Criminal Procedure article 44.02             Defendant May Appeal: A
defendant in any criminal action has the right of appeal under these rules here in
after prescribed.
      I have filed sufficient notice of the fact I am appealing & that I have agreed
to pay for the clerks record & that I have specified the portion of the record I


                                        Page 1 of8
 Defendant motion for certification of the defendants right of appeal October 1st , 2015


                                                                         F ' f p O OCT A1 '015
want. & I have paid the docketing fee to the court of criminal appeals.
      I still have not heard from the clerk as to how much.

      Civil Practice & Remedies Code Chapter 51. Appeals CPRC                  §51.014.
Appeal from interlocutory order
      (a) A person may appeal from an interlocutory order of a district court,
county court at law, statutory probate court, or county court that: (8) Grants or
denies a plea to the jurisdiction
      You cannot deny me equal opportunity under the law. This prosecution
against me is in fact a exercise of feudal law long since bared by our constitutions
& laws There is nothing criminal except the name of litigation against me yet it
is still pursued & criminality in the fact that it is being continued against me
even after the fact of multiple notices of fraud. The principle intent of the law is
being denied me. I should not have had to go through this in the first place. It is
howbeit apparent that the legislature provides that my appeal may be dismissed
if I should fail to obtain a certification of the defendants right of appeal thus I am
asking for one before the court of criminal appeals notes that it has not received it
yet. See: Texas Rules ofAppellate Procedure: TRAP 25.2 (d)
      If for some reason you disagree with my correlation of these statutory
provisions provided to establish my right to appeal then consider that I am
appealing a denial of a plea to the jurisdiction & denial of a plea to the
jurisdiction is appealable. & the that statutory provisions are only a guide, & not
absolute & cannot possibly account for every situation & that justice is the goal of
the principles of law, & the law is not served by ignoring it. Justice means to
make it right. How then is it right to continue this prosecution & or deny my
appeal when this pursuit of this criminal prosecution is not a matter of the states
right or the right of any one under color of her law to pursue in the first place .
      I almost did not make the rent, all because if I don't act, you guys treat it as
a waiver of my right to act & thus an acceptance obviously contrary to my clear
intent of the principles of law, or you act contrary to the only proper application of

                                       Page 2 of8
 Defendant motion for certification of the defendants right of appeal October 1st,2015
the laws & that is out of context with the principle intent of the laws. You should
certify my right to appeal if you are not going to grant me relief from this
criminal action.



       Appeal can be taken from refusal to dismiss for lack ofjurisdiction


TEXAS RULES CIVIL TRIALS: COMMENTARIES: Ch. 3. Defendant's Response
& Pleadings F. Plea to the Jurisdiction—Challenging the Court
       §1.2 Purpose. A plea to the jurisdiction is a procedural device used to
challenge the court's subject-matter jurisdiction over a claim.          Texas Dept. of
Parks & Wildlife v. Miranda, 133 S.W.3d 217, 232 (Tex.2004); Bland ISD v. Blue,
34 S.W.3d 547, 554 (Tex.2000); see Heckman v. Williamson Cty., 369 S.W.3d 137,
147 (Tex.2012).     Without subject-matter jurisdiction, a court does not have
authority to render judgment & must dismiss the claim without resolving the
parties' substantive argument. See City of Houston v. Rhule, 417 S.W.3d 440,
442-43 (Tex.2013); DaimlerChrysler Corp. v. Inman, 252 S.W.3d 299,304
(Tex.2008); Bland ISD, 34 S.W.3d at 553-54. Thus the defendant can use a plea to
the jurisdiction to defeat a cause of action without regard to its merits. Mission
Consol. ISD v. Garcia, 372 S.W.3d 629, 635 (Tex.2012); Bland ISD, 34 S.W.3d at
554.

       §2. PLEA TO THE JURISDICTION
       §2.1 Form. A plea to the jurisdiction may be included in the answer or
filed as a separate motion. TRCP 85. If filed as a motion, it should be captioned
as a motion to dismiss for lack of jurisdiction.
                                         NOTE

       Subject-matter jurisdiction can also be challenged in another procedural
instrument, such as a traditional motion for summaryjudgment. State v.Lueck,
290 S.W.3d 876, 884 (Tex.2009); Bland ISD v. Blue, 34 S.W.3d 547, 554
(Tex.2000); see also TDCJ v. Simons, 140 S.W.3d 338, 349 (Tex.2004)

                                        Page 3 of8
 Defendant motion for certification of the defendants right of appeal October 1st , 2015
(interlocutory appeal under CPRC §51.014(a) (8) can be taken from refusal to
dismiss for lack ofjurisdiction whether jurisdictional argument is make in plea to
thejurisdiction or some other instrument).
      §2.4 No deadline. There is no deadline for the plea to the jurisdiction.
Lack of subject-matter jurisdiction is fundamental error & can be raised at any
time. Sivley v. Sivley, 972 S.W.2d 850, 855 (Tex.App.—Tyler 1998, no pet.).
      §3.2 No Standing. A plea to the jurisdiction is proper to challenge a party's
lack of standing. See M.D. Anderson Cancer Ctr. V. Novak, 52 S.W.3d 704,710-11
(Tex.2001),
Issues' shouldfile notice ofappeal instead ofaskingfor permission.
COMMENTARIES Ch. 3. Motions of Appeal P. Motion for Interlocutory
Appeal & Stay Pending Appeal
      §2. INTERLOCUTORY APPEALS
      For an interlocutory order to be appealable, a statute or rule must
specifically authorize the appeal.      See Ware v. Miller, 82 S.W.3d 795, 799
(TexApp.—Amarillo 2002, pet. denied). When a statute or rule authorizes an
appeal, parties do not need to file a motion to appeal an interlocutory order.
Instead, they should file a notice of appeal & proceed with an accelerated appeal
under the TRAPs. SeeTRAP 28.1(a).



      Summary of the challenge to the subject matter jurisdiction
      The state has no standing to prosecute me in the first place, no grounds, &
none of any other kind of right to prosecute me, I am not liable or subject to their
interests.

      Elements the state is missing: elements paramount to prosecution that they
don't have: where is their damaged party? How was I not exercising my rights? &
in exercising my rights how do they have any complaints at all? Where is the
explicit waver of my rights? How have I given the state or those under color of its
law just cause to prosecute me? Where is the state' answer? How can they prove

                                       Page 4 of8
 Defendant motion for certification of the defendants right of appeal October 1st,2015
what really matters?? e.g. My liability to such charges in the light of all the law I
have plead to the contrary of the charges? Isn't the evidence supposed to at least
have a possible point of being even relevant to some liability at all? If not! what
judgment do you have jurisdiction to render in their favor? The only possible
answer is none! I am not guilty of anything except exercising my constitutionally
secured & guaranteed rights.
      I understand a Plea to the Jurisdiction is appropriate when the judgment
sought by the prosecution is not within the courts jurisdiction to grant, such as in
this case.

      The fact of this matter is I challenge to the jurisdiction. It should have
been granted without any delay.        I should have had justice at my very first
response.

                                     Conclusion

      Neither the state or Waxahachie has a case against me. I am entitled to the
relief sought, & to per sue my damages in a separate action..
                                    Relief Sought
      Please terminate the criminal action for lack of jurisdiction. & or grant
defendant a certification of the defendants right of appeal.


                          Further Law & Contentions


      (a) "Once jurisdiction is challenged, it must be proven." Hagens v. Lavine,
415 U.S. 533 Note 3.

       (b) "The law provides that once State & Federal jurisdiction has been
challenged, it must be proven." Main v. Thiboutot, 100 S. Ct. 2502 (1980).
       (c)   "Jurisdiction can be challenged at anytime, even on final
determination." Basso v. Utah Power & Light Co., 495 F 2nd 906 at 910.
       (d) "Where there is absence of proof of jurisdiction, all administrative &
judicial proceedings are a nullity, & confer no right, offer no protection, & afford

                                       Page 5 of8
 Defendant motion for certification of the defendants right of appeal October 1st,2015
no justification, & may be rejected upon direct collateral attack. §§Thompson v.
Tolmie, 2 Pet. 157, 7L. Ed. 381; Griffith v. Frazier; 8 Cr. 9. 3 S. Ed. 471.


      Code of Criminal Procedure Chapter 3. Art. 3.02. Criminal Action.
      A criminal action is prosecuted in the name of the State of Texas against
the accused, & is conducted by some person acting under the authority of the
State, in accordance with its laws.
      History of CCP art. 3.02: Acts 1965, 59th Leg., vol. 2, ch. 722.
                                    ANNOTATIONS

      Burks v. State, 795 S.W.2d 913, 915 (TexApp.Amarillo 1990, pet. Refd). "A
crime constitutes an offense against the sovereign. For that reason, a criminal
action is pursued under the authority & in the name of the State."
      Fairfield    v.   State,     610 S.W.2d 771,   779   (Tex.Crim.App.198l).
"'[Jlurisdiction' is comprised not of the 'place' of the prosecution, but of the case,
conveyed by statute or constitutional provision, coupled with 'personal'
jurisdiction over the accused,
      Being familiar with the intent of the principles of our founding law & the
nature of our Paramount: Inviolable, Inalienable, Rights, the only assumption
evidentially possible regarding Art. 3. 02 in order for it not to conflict & thus be
unconstitutional is for the term sovereign to mean & or connote no more than
possessing the same right as any one under the laws as apposed to a kings feudal
right. Thus the only possible Hteral association possible to describe the nature of
such parties' as described in Art. 3. 02.             Is one of a person with a right of
restoration or e.g. rem right a right to be made whole, which means you have to
have a damage I caused.          So if you are not a damaged party e.g. I have not
damaged you. Literally you have no right to have me make you whole. The only
other possibility is that you want my consent, you want a contract of some form
with me for my eternal liability to owe you a debt our for fathers secured us from
as seen in such verbatim as the bar of involuntary servitude without just cause. I

                                         Page 6 of8
 Defendant motion for certification of the defendants right of appeal October 1st,2015
emphatically do not consent to being liable as charged!!!
      No evidence obtained by an officer or other person in violation of the
Constitution or law of the State of Texas, or of the Constitution or law of the
United States of America, shall be admitted in evidence against the accused on
the trial of any criminal case. & we know those officers testimony or my plead
facts are not evidence rising to the level appropriate to convict me on. So what is
the point of torturing me.
      No state may convert a right into a privilege & require a license or fee for
the exercise of that right! See Murdock v. Pennsylvania, 319 US. 105.
      If a STATE does erroneously require a license or fee for exercise of that
right, the citizen may ignore the license & or fee & exercise the right with total
impunity! See Shuttles Worth v. Birmingham 373 US. 262.
      You cannot be punished for the exercise of a constitutional right! See Miller
v. United States 230 F 2nd 486.

      You have a perfect defense to the element of willfulness if you rely on the
advice of counsel or upon a decision of the United States Supreme Court as a
defense. See U.S. v. Bishop, 412 U.S. 346.
      The constitution is required to be interpreted in favor of you "the citizen"
beneficiary for the protection of your rights & property.         See Brars v. United
States 273 U.S. 28 & 16th AM Juris Prudence 2nd Constitution Section # 97.

      The U.S. Supreme Court has held that it is a violation of due process clause
of the 14th Amendment to shift the burden of proof in a criminal case to the
Petitioner. See Lowry v. State 692 S.W.2d 86. 87 Tex Crim App 1985.
      It is reversible error for the trial court, over the objection of the state to fail
to charge upon the presumption of innocence. See Garcia v. State 634 S.W.2d
888, 893 (Tex App. San Antonio 1982, no pet.).
      The Texas Court of Criminal Appeals: " This court has held that there is no
such license known to Texas Law as a driver license": Frank John Gallos v. State,
167 Tex. Crim. 375, 320 S.W.2d 360.


                                        Page 7 of8
 Defendant motion for certification of the defendants right of appeal October Ist , 2015
      The Texas Court of Criminal Appeals: An information charging the driver
of a motor vehicle upon a public highway without a drivers license charges no
offense as there is no such drivers license known to the law: Keith Brooks v. State.
      The "RIGHT to travel is part of the liberty of which the citizen cannot be
deprived without due process of the law under the Amendment. See: Kent v.
Dulles, 357 U.S. 116.125 U.S. Supreme Court.
      In Hassell v. State 149 Tex. Crim 333, 194 S.W.2d 400, an information
alleging that the Petitioner operated a motor vehicle upon a public highway
without a drivers license was insufficient to charge an offense since a drives
license is not known to the law.



                                    Relief Sought
Please terminate the criminal action for lack of jurisdiction, to grant the
judgments sought in the name of the state, by the Waxahachie municipality . &or
provide defendant a certification ofthe defendants right of appeal.
      I am entitled to the damages previously plead & the relief sought, & or to
per sue my damages in a separate action..




As an interested party, Non-attorney, Witness, Man & Living Spirit Expressly
Reserving All Liberties.

Prepared &
rrepared & submitted on or about      Is* day
                           abouje the 1st           of October 2015, by Petitioner:


Frederick-William: Van Horn
2334S.Hwy.77
Waxahachie, Texas 75165
Ph. No. 972 937 6059




                                       Page 8 of8
 Defendant motion for certification of the defendants right of appeal October ia ,2015
                                           Docket No. WRIT 1001.
                                           Re: Cause No: E0004327

STATE OF TEXAS:                                           § IN THE ELLIS COUNTY
                                                          §
                    PLAINTD7F                            §          COURT AT LAW No. 2
                                                          §
             vs.                                          §         109 SOUTH JACKSON St.
                                                          §
Frederick-William: Van Horn                               §         WAXAHACHIE, TEXAS
                                                         §
                    Appellant                            § 75165


                                Motion to the Ellis County Clerks.
             This is regarding my accelerated appeal ofthe September 9th order.
             I am Motioning the County Court At Law No. 2 for certification of the
defendants right of appeal.
             Please put said motion before him at the earliest possible convenience.




As an interested party, Non-attorney, Witness, Man & Living Spirit Expressly
Reserving All Liberties.

Prepared & submitted on or about the 1st, day of October 2015, by Petitioner:
' yuJL~J^^li%Jj^\I/an (U^-\,
  •"••""•'    ———   ,   »•   •'••••••                     , i .,»

Frederick-William: Van Horn
2334S.Hwy.77
Waxahachie, Texas 75165
Ph. No. 972 937 6059




                                                    Page 1 of 1
                                        Motion to the clerk October 1st, 2015
                                 Docket No. WRIT 1001
                               . Re: Cause No: E0004327

STATE OF TEXAS:                               §    IN THE ELLIS COUNTY
                                              §
             PLAINTIFF                        §    COURT AT LAW No. 2
                                              §
      vs.                                     §     109 SOUTH JACKSON St.
                                              §
Frederick-William: Van Horn                   §     WAXAHACHIE, TEXAS
                                              §
             Appellant                        §    75165


                     CERTIFICATION OF SERVICE

1.    I Relator Frederick-William: Van Horn, hereinafter referred to as Affiant,
being of majority in age, competent to testify, as self realized entity, free man
upon the land, my yes be yes, my no be no, do state that the truths & facts herein
are of first hand personal knowledge, true, correct, complete, certain, not
misleading, under penalty of perjury, & in accordance with Title 28 USC 1746 &
applicable laws of the State of Texas so help me YHVH, &:
2.    That, Affiant on or about October 1st, 2015, produced the attached: I am
Motioning the County Court At Law No. 2 for certification of the defendants right
of appeal, to be filed/served in regards to, Doc. No. E0004327 regarding said cause
this day in the Ellis County Court at Law No. 2 Clerks Office, Waxahachie, Texas
75165, &:
3.    That, Affiant on or about this October 1st, 2015, Affiant served the attached,
"Affiant' above listed document, etc.", with attachments thereto, hereinafter
documents, by filling them also in or by placing said documents properly enclosed
in a sealed wrapper, postage prepaid, at the Waxahachie, or other, Texas U.S.
Post Offices, listed below:
The Current filing entails Appellant' I am Motioning the County Court At Law

                                          Page 1 of2
                      Appellants Certificate of Service October 1st, 2015
No. 2 for certification of the defendants right of appeal.


1.     Court Of Criminal Appeals
       P.O. Box 12308
       Austin Texas 78711
       Ph: 512 463 1551

2.     County Court At Law No. 2
       Ellis County Clerks Office at
       109 South Jackson St.
       Waxahachie, Texas 75165

4.     Waxahachie Municipal Court
       401 S. Rogers,
       Waxahachie, Texas 75165


Further Affiant saith naught.
As an interested party, Non-attorney, Witness, Man & Living Spirit Expressly
Reserving All Liberties.
Prepared & submitted on or
                         or about the 1st
                                      1st- day of October 2015, by Affiant:

Frederick-William: Van Horn
2334S.Hwy.77
Waxahachie, Texas 75165
Ph. No. 972 937 6059




                                          Page 2 of2
                      Appellants Certificate of Service October 1st,2015